UNITED STATES DISTRICT COURT                                                               05/10/2021
SOUTHERN DISTRICT OF NEW YORK

DAVID M. KIRK,

                                 Plaintiff,
                                                                20-CV-07619 (ALC)
                       -against-
                                                                ORDER
CITIGROUP GLOBAL MARKETS
HOLDINGS INC.,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Clerk of Court is directed to restrict viewing for ECF No. 56-1 to the parties only.

SO ORDERED.

Dated:          May 10, 2021
                New York, New York
                                                ____________________________________
                                                      ANDREW L. CARTER, JR.
                                                      United States District Judge
